Appeal from a judgment of the County Court of Ulster County (Traficanti, Jr., J.), rendered July 22, 1986, convicting defendant upon his plea of guilty of the crime of grand larceny in the second degree.
Defense counsel moves to be relieved of her assignment as defense counsel. She avers that upon an examination of the record and after due communication with her client, there are no meritorious issues to be presented on appeal. We agree. An examination of the record discloses that the appeal is frivolous. Consequently, the judgment of conviction should be affirmed and defense counsel’s request should be granted (see, People v Rosario, 135 AD2d 949; People v Crawley, 130 AD2d 879; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Judgment affirmed. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.